Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is unclear as to what is meant by “maximum minimum signal-to-interference-plus-noise ratio (SINR) operations”.  Although the specification, in paragraph 0127, mentions the term “maximum minimum signal-to-interference-plus-noise ratio (SINR) operations”, it does not describe what operations perform the “maximum minimum” operations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-16, 18-19, 21-22, 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2018/0288645) (hereinafter Lee).
Regarding claim 1, Lee discloses a method of wireless communication comprising: 
 	receiving, by a user equipment (UE), data from one or more beam pairs of a plurality of beams at least partially concurrently (see Lee, Fig. 1, p. [0004], e.g., a coverage of beams of a multibeam wireless communication system, and p. [0005]); 
 	determining, by the UE, one or more signal parameters for the one or more beam pairs (see Lee, p. [0005], e.g., the UE 130 may respectively perform beam measurements for the beams 100 of the BS 110 and report measurement results to the BS 110);  
 	determining, by the UE, one or more joint quasi co-located (QCL) indicators for the one or more beam pairs (see Lee, Fig. 2C, S255, p. [0060], e.g., the UE 230 may report the joint PMI and the joint measurement result corresponding to the selected beams to the BS 210 via the first uplink channel) and one or more non-joint QCL indicators for the one or more beam pairs (see Lee, Fig. 2C, S253, p. [0059], e.g., the UE 230 reports the CSI of the selected beams in the beam information to the BS 210 via the first uplink channel. The CSI of the selected beams may include at least one of the PMI of the selected beams, the beam ordering of the selected beams, and the measurement results corresponding to the selected beams ); and 
 	transmitting, by the UE, a measurement report, the measurement report including the one or more joint QCL indicators and the one or more non-joint QCL indicators (see Lee, Fig. 2C, p. [0059-0060], e.g., the UE 230 may report the joint PMI and the joint measurement result corresponding to the selected beams to the BS 210 via the first uplink channel, and the UE 230 reports the CSI of the selected beams in the beam information to the BS 210 via the first uplink channel).

 	Regarding claim 3, Lee discloses the method of claim 1, wherein the measurement report is configured to indicate cross-beam interference for simultaneous transmission or reception (see Lee, Fig. 2C, p. [0061], e.g., the BS 210 may instruct the UE 230 to turn on/off the function of multibeam transmission through a signal at the PHY layer or a higher layer. When the function of multibeam transmission is turned on, the BS 210 and the UE 230 may communicate with each other by simultaneously using multiple beams. The UE 230 may recommend the BS 210 to choose a precoding matrix suitable for multibeam transmission through the joint PMI reporting).
 	Regarding claim 4, Lee discloses the method of claim 1, further comprising: receiving, by the UE, a control message indicating one or more beams to be used to transmit second data, the one or more beams determined based on the measurement report; and receiving, by the UE, the second data via the one or more beams, the second data received based on the measurement report (see Lee, Figs 5A-5B, p. [0101-0106], e.g., At Step S510, a BS 510 transmits the reference signal of the K1st first candidate beams (as illustrated in FIG. 5A) in the first beam configuration 51 adapted for transmission at the first stage to a UE 530. Accordingly, the UE 530 may perform a channel measurement for the K1st first candidate beams).
 	Regarding claim 5, Lee discloses the method of claim 1, wherein determining the one or more signal parameters includes measuring, by the UE, the one or more signal parameters for each beam of the one or more beam pairs (see Lee, p. [0005], e.g., the UE 130 may respectively perform beam measurements for the beams 100 of the BS 110 and report measurement results to 
 	Regarding claim 6, Lee discloses the method of claim 5, wherein the one or more signal parameters include received signal reference power (RSRP), signal-to-interference-plus-noise ratio (SINR), or both (see Lee, p. [0051], e.g., the UE 230 may choose to report the beam information of the beam 2 having the highest RSRP and the beam 5 having the second highest RSRP to the BS 210 via the first uplink channel, or choose to report only the beam information of the beam 2 having the highest RSRP to the BS 210 via the first uplink channel).
 	Regarding claim 7, Lee discloses the method of claim 5, wherein measuring the one or more signal parameters for each beam of the one or more beam pairs generates beam measurement data, and further comprising ranking, by the UE, a set of beams of the plurality of beams based on the beam measurement data (see Lee, p. [0060], e.g., At Step S253, the UE 230 reports the CSI of the selected beams in the beam information to the BS 210 via the first uplink channel. The CSI of the selected beams may include at least one of the PMI of the selected beams, the beam ordering of the selected beams, and the measurement results corresponding to the selected beams. The beam ordering of the selected beams informs the BS 210 of an ordering of the communication quality of the selected beams reported via the first uplink channel).
 	Regarding claim 8, Lee discloses the method of claim 1, further comprising generating, by the UE, the measurement report based on the one or more signal parameters for the one or more beam pairs (see Lee, p. [0060], e.g., At Step S253, the UE 230 reports the CSI of the selected beams in the beam information to the BS 210 via the first uplink channel).

 	to receive, by a user equipment (UE), data from one or more beam pairs of a plurality of beams at least partially concurrently (see Lee, Fig. 1, p. [0004], e.g., a coverage of beams of a multibeam wireless communication system, and p. [0005]); 
 	to determine, by the UE, one or more signal parameters for the one or more beam pairs (see Lee, p. [0005], e.g., the UE 130 may respectively perform beam measurements for the beams 100 of the BS 110 and report measurement results to the BS 110); 
 	to determine, by the UE, one or more joint quasi co-located (QCL) indicators for the one or more beam pairs (see Lee, Fig. 2C, S255, p. [0060], e.g., the UE 230 may report the joint PMI and the joint measurement result corresponding to the selected beams to the BS 210 via the first uplink channel) and one or more non-joint QCL indicators for the one or more beam pairs (see Lee, Fig. 2C, S253, p. [0059], e.g., the UE 230 reports the CSI of the selected beams in the beam information to the BS 210 via the first uplink channel. The CSI of the selected beams may include at least one of the PMI of the selected beams, the beam ordering of the selected beams, and the measurement results corresponding to the selected beams); and 
 	to transmit, by the UE, a measurement report, the measurement report including the one or more joint QCL indicators and the one or more non-joint QCL indicators (see Lee, Fig. 2C, p. [0059-0060], e.g., the UE 230 may report the joint PMI and the joint measurement result corresponding to the selected beams to the BS 210 via the first uplink channel, and the UE 230 reports the CSI of the selected beams in the beam information to the BS 210 via the first uplink channel).

 	Regarding claim 12, Lee discloses the apparatus of claim 9, wherein a joint QCL indication is configured to indicate that the beam pair has a joint beam metric that satisfies a threshold (see Lee, p. [0060], e.g., (see Lee, p. [0060], e.g., when the UE 230 selects the beams 2 and 5 as the selected beams, the UE 230 may report the CQI2 corresponding to the beam 2 and the CQI5 corresponding to the beam 5 to the BS 210 via the first uplink channel).
 	Regarding claim 13, Lee discloses the apparatus of claim 9, wherein a non-joint QCL indication is configured to indicate that the beam pair has a combined score that satisfies a threshold, the combined score based on one or more individual beam metrics (see Lee, p. [0061], e.g., when the UE 230 selects the beams 2 and 5 as the selected beams for multibeam transmission, the UE 230 may report the joint channel quality indicator CQI2,5 corresponding to the beams 2 and 5 to the BS 210 via the first uplink channel. Accordingly, the BS 210 is informed of the communication quality when the beams 2 and 5 are simultaneously adopted for multibeam transmission).
 	Regarding claim 14, Lee discloses the apparatus of claim 9, wherein the measurement report further comprises a preference indicator configured to indicate a preference for joint QCL 
 	Regarding claim 15, Lee discloses the apparatus of claim 9, wherein the measurement report further comprises multiple type preference indicators configured to indicate at least one preference for joint QCL beam candidates and at least one preference for non-joint QCL beam candidates (see Lee, p. [0061], e.g., when the UE 230 selects the beams 2 and 5 as the selected beams for multibeam transmission).
 	Regarding claim 16, Lee discloses the apparatus of claim 9, wherein the measurement report comprises a bitmap, the bitmap configured to indicate a ranking of one or more beam combinations (see Lee, Fig. 2A, p. [0043], [0045], [0060], and Fig. 2C, e.g., S251).
 	Regarding claim 18, Lee discloses the apparatus of claim 9, wherein the processor is further configured to sort the beams or beam combinations based on the one or more signal parameters to generate an array including a ranked list of beams or beam combinations, wherein the one or more signal parameters include received signal reference power (RSRP), signal-to-interference-plus-noise ratio (SINR), or a combination thereof, and wherein the measurement report comprises the array (see Lee, Fig. 2A, p. [0043], [0045], [0060], and Fig. 2C, e.g., S251)..
 	Regarding claim 19, Lee discloses a method of wireless communication comprising: transmitting, by a network entity, data via one or more beam pairs of a plurality of beams at least partially concurrently (see Lee, Fig. 1, p. [0004], e.g., a coverage of beams of a multibeam wireless communication system, and p. [0005]); 
receiving, by the network entity, a measurement report (see Lee, p. [0005], e.g., the UE 130 may respectively perform beam measurements for the beams 100 of the BS 110 and report measurement results to the BS 110), the measurement report including one or more joint quasi 
determining, by the network entity, a particular beam or beams for transmitting second data based on the measurement report (see Lee, p. [0060], e.g., when the UE 230 selects the beams 2 and 5 as the selected beams, the UE 230 may report the CQI2 corresponding to the beam 2 and the CQI5 corresponding to the beam 5 to the BS 210 via the first uplink channel); and 
transmitting, by the network entity, the second data using the particular beam or beams (see Lee, Fig. 2C, p. [0059-0060], e.g., the UE 230 may report the joint PMI and the joint measurement result corresponding to the selected beams to the BS 210 via the first uplink channel, and the UE 230 reports the CSI of the selected beams in the beam information to the BS 210 via the first uplink channel).
 	Regarding claim 21, Lee discloses the method of claim 19, wherein the measurement report comprises a table including preference indicators for beam combinations (see Lee, Fig. 2C, S255, the preference is the combination of beams 2 and 5), and wherein the measurement report further comprises a table indicator bit configured to indicate joint QCL or non-joint QCL indications for the table, and wherein the table further indicates a ranking for the indicated joint QCL or non-joint QCL indications (see Lee, Fig. 2C, S253, p. [0060], e.g., The PMI of the 
 	Regarding claim 22, Lee discloses the method of claim 19, wherein the measurement report comprises a table including preference indicators for beam combinations, and wherein the measurement report further comprises a table indicator bit configured to indicate joint QCL or non-joint QCL indications for the table, wherein the table includes a single bit for each beam pair combination, and wherein a first value of the single bit indicates a preference for an indicated QCL type and a second value indicates no preference for a non-indicated QCL type (see Lee, Fig. 2C, S251, p. [0059], e.g., the UE 230 may report the number of the selected beams and the indexes of the selected beams to the BS 210 in one process through bitmapping).
 	Regarding claim 25, Lee discloses an apparatus configured for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the processor, the processor is configured: to transmit, by a network entity, data via one or more beam pairs of a plurality of beams at least partially concurrently (see Lee, Fig. 1, p. [0004], e.g., a coverage of beams of a multibeam wireless communication system, and p. [0005]); to receive, by the network entity, a measurement report (see Lee, p. [0005], e.g., the UE 130 may respectively perform beam measurements for the beams 100 of the BS 110 and report measurement results to the BS 110), the measurement report including one or more joint quasi co-located (QCL) indicators and one or more non-joint QCL indicators for the one or more beam pairs (see Lee, Fig. 2C, S255, p. [0060], e.g., the UE 230 may report the joint PMI and the joint measurement result corresponding to the selected beams to the BS 210 via the first uplink channel) and one or more non-joint QCL indicators for the one or more beam pairs (see Lee, Fig. 2C, S253, p. [0059], e.g., the UE 230 reports the CSI of the selected beams in the beam information to the BS 
 	Regarding claim 26, Lee discloses the apparatus of claim 25, wherein the measurement report includes measurement values, and wherein the measurement values include individual received signal reference power (RSRP) values, individual signal-to-interference-plus-noise ratio (SINR) values, joint RSRP values, joint SINR values, or a combination thereof (see Lee, p. [0051], e.g., the UE 230 may choose to report the beam information of the beam 2 having the highest RSRP and the beam 5 having the second highest RSRP to the BS 210 via the first uplink channel, or choose to report only the beam information of the beam 2 having the highest RSRP to the BS 210 via the first uplink channel).
 	Regarding claim 27, Lee discloses the apparatus of claim 25, wherein the measurement report includes measurement values, and wherein the measurement report includes the measurement values for a subset of beams of the plurality of beams (see Lee, p. [0005], e.g., the UE 130 may respectively perform beam measurements for the beams 100 of the BS 110 and report measurement results to the BS 110. Specifically, the UE 130 may respectively receive the 
 	Regarding claim 28, Lee discloses the apparatus of claim 25, wherein the measurement report includes measurement values, and wherein the measurement report further includes an indication for at least one beam or at least one beam pair and is configured to indicate a preference for the at least one beam or the at least one beam pair (see Lee, p. [0005], e.g., the UE 130 may respectively perform beam measurements for the beams 100 of the BS 110 and report measurement results to the BS 110. Specifically, the UE 130 may respectively receive the respective beams 100 and perform the beam (or channel) measurements for the respective beams 100 to obtain the measurement results corresponding to the respective beams 100).
 	Regarding claim 29, Lee discloses the apparatus of claim 25, wherein the processor is further configured to receive second data based on reflections of transmission beams determined based on the measurement report, and wherein the reflections form multiple sectors (see Lee, Figs 5A-5B, p. [0101-0106], e.g., At Step S510, a BS 510 transmits the reference signal of the K1st first candidate beams (as illustrated in FIG. 5A) in the first beam configuration 51 adapted for transmission at the first stage to a UE 530. Accordingly, the UE 530 may perform a channel measurement for the K1st first candidate beams).
 	Regarding claim 30, Lee discloses the apparatus of claim 25, wherein the beams of the measurement report correspond to transmission beams and corresponding reception beams (see Lee, p. [0009], e.g., a channel measurement for each of the first candidate beams is performed in response to receiving the beam configuration).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cao et al (US 2018/0309553)(hereinafter Cao).
 	Regarding claim 17, Lee discloses at paragraph [0043] that the UE 230 selects the candidate beam having a desirable communication quality as the selected beam. The selected beam may be determined based on at least one of channel state information (CSI), reference signal received power (RSRP) and reference signal received quality (RSRQ) of the measured candidate beam which associated with the quality of the selected beam. In addition, the CSI may include at least one of channel quality indicator (CQI), precoding matrix indicator (PMI) and rank indicator (RI).  However, Lee does not expressly disclose the apparatus of claim 16, wherein the bitmap indicates a preference for joint QCL or non-joint QCL for each rank combination of the one or more beam combinations, and wherein a rank of the rank combination indicates a number of multiple input multiple output (MIMO) layers.
 	Cao discloses the above recited limitations (see Cao, p. [0119], e.g., the group association may be determined by the BS and then signaled to the UE (e.g. through assigning a group index or beam index), or determined by the UE or the group association, or determined by both BS and UE using the same rule, and the resource association used to determine the group association may include, but is not limited to, time and/or frequency resources, spatial resources (such as different beams, different MIMO layers, different pre-coding matrix), code domain resources).

 	Regarding claim 20, the combined teachings of Lee and Cao disclose the method of claim 19, wherein the measurement report further comprises a bit configured to indicate whether the measurement report is for joint QCL or non-joint QCL (see Cao, p. [0119], e.g., the beam association of the UE may be determined by the beam index associated with the UE, which may be explicitly assigned by the BS or determined by the UE based on other measurements).
 	Regarding claim 23, the combined teachings of Lee and Cao disclose the method of claim 19, wherein the measurement report comprises a table including ranking indicators for beam combinations, and wherein at least one entry of the table includes a sign bit configured to indicate a sign for a corresponding table value, and wherein the sign is configured to indicate a joint QCL indication or a non-joint QCL indication (see Cao, p. [0119], e.g., the beam association of the UE may be determined by the beam index associated with the UE, which may be explicitly assigned by the BS or determined by the UE based on other measurements).
 	Regarding claim 24, the combined teachings of Lee and Cao disclose the method of claim 19, wherein the measurement report comprises a table including ranking indicators for beam combinations, and wherein the table includes multiple rank indicators for at least one entry, wherein the multiple rank indicators include a first rank indicator for joint QCL and a second rank indicator for non-joint QCL, wherein the multiple rank indicators are configured to indicate a level of preference or ranking (see Cao, p. [0119], e.g., the beam association of the UE may be 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.